Title: To George Washington from Nicholas Cooke, 8 August 1775
From: Cooke, Nicholas
To: Washington, George



Providence August 8th 1775
Sir

Last Evening Col. Porter delivered me your Letter of the 4th instant, to which I have paid all the Attention the Importance of it demands.
This Colony the last Fall, not confiding entirely in the precarious Supply of Powder that might be expected from the Merchants, imported a considerable Quantity, though not so large as was ordered. The supplying the Inhabitants, who were in a Manner utterly destitute, the Army near Boston, and our armed Vessels have so exhausted this Stock that the Powder now left which is all in this Place is greatly insufficient to resist even a short Attack upon it. Our Situation is the same with Respect to Lead. So that at present none of either Article can be spared from the Colony.
By a Vessel which arrived here on the 30th Ulto from Cape Francois we are informed that the Captain of the Vessel sent from this Port to the Cape for a Quantity of warlike Stores, in which the Committee of Safety for the Colony of the Massachusetts had interested themselves, had executed his Commission and was to sail with a large Quantity in a Day or Two, so that she may be hourly expected. This Colony about Four Weeks ago dispatched a suitable Vessel with Money to purchase Fifteen Tons of Powder and other warlike Stores, which may also soon be expected. Of these Vessels we have the highest Reason to think the Enemy have gained Intelligence; the Ships of War upon this Station having for several Days past cruized continually

off Block-Island, and from thence to Montauk-Point, and up the Sound. This hath made us think it absolutely necessary to send the smallest of our armed Sloops to cruize without the Ships of War and endeavour at all Hazards to speak with the Vessels expected with Powder, and order them to another Port. She will sail this Day. The other armed Sloop, by her being within the River, prevents the Cutters and Barges from committing Depredations; so that she cannot be spared: Nor indeed is a Vessel of her Force required for the Enterprize you mention. We have in this Harbor a very fine sailing Pacquet that would answer the Purpose extremely well; which might be equipped with Swivels, manned with about Twenty Men and be ready to sail in less than Two Days. But as I do not think it prudent that her sole Dependence should be upon getting Powder at Bermuda it will be necessary to send a Sum of Money to purchase a Quantity at some other Port in Case of a Disappointment at Bermuda. In the present State of the Colony I do not think it probable that a sufficient Sum can be procured here for that Purpose before the Sitting of the General Assembly; and therefore advise that Application be made to the General Court of the Massachusetts-Bay to advance Part of the Sum necessary. I believe we may be able to supply One Half the Sum here. Col. Porter hath been at Bedford and along the Eastern Shore, but can hear nothing of Harris. He is now bound as far as New-London to endeavour to meet with him; but is greatly apprehensive that he is fallen into the Hands of the Enemy.
We have Information that several Ship of War and Transports were the Day before Yesterday at New-London; and that the Country round were all arming and mustering. We also hear that they have taken some Stock off the East-End of Long-Island.
Sensible of the great Scarcity of Lead in the Country I some Time ago wrote to the Congress of the Massachusetts-Bay, and to our Delegates at the Continental Congress recommending that a Part of the large Quantity of Lead at Ticonderoga should be immediately brought down; and still think the Measure necessary.
I shall immediately give Orders to the Committee of Safety to purchase for the Use of the Colony all the Two-Cloth that can be had.

If the Powder supposed to be at Bermuda be private Property it must be immediately paid for. If not I imagine it will be settled with our other Disputes. This is a Matter that ought to be known and provided for. Upon further Consideration I am very doubtful whether a Vessel can be immediately provided with Men here; and therefore am of Opinion that Twenty five or Thirty Sailors had better be draughted from the Army & held in Readiness to embark immediately upon the Arrival of Harris.
This Letter waits upon you by my Son, whom I beg Leave to recommend to your favourable Notice. I am with very great Esteem, Sir Your most obedient and most humble Servant

Nicho. Cooke

